The Honorable   W.        J.     Estelle,   Jr.                Opinion   No.   H-   684
Director
Texas Department          of Corrections                       Re: Entitlement    of part-time
Huntsville, Texas         77340                                employees   to sick leave benefits.

Dear   Mr.   Estelle:

        You have        asked:

                         1. Does       a regular   half-time    (20 hours    per week)
                         employee       accrue   sick leave    at a proportionate  rate?

                         2. Are    temporary         full-time and temporary   part-time
                         employees    entitled       to the same benefits  as part-time
                         employees?

        You do not specificially  indicate what you mean by temporary    employment,
but for purposes  of this opinion we are   using the term to refer to employment
which is at least a month in length but which does not have an indefinite   duration.

             Section l(n) Article V, of the’Genera1               Appropriations     Act   (Acts   1973,
63rd Leg.,     ch. 659, p. 1786,2195)  provides:

                              PART-TIME       EMPLOYEES.            Regular    full-time    positions
                         paid out. of funds appropriated         for ‘salaries      of classified
                         positions’  may also be filled by part-time              employees.       In
                         computing    the salaries    of these employees,           the rates of pay
                         shall be proportional      to the rates authorized,           for full-time
                         classified  employment.         It is ,further provided        that part-time
                         employees     as described     in this subsection        shall be subject to
                         all of the provisions     of this Section.

            Both your questions,  as we understand  them, concern  only the accrual
of sick leave benefits.   The specific General Appropriations Act provision, Article
V, section    7b of Acts 1973, 63rd Leg.,  ch. 659, p. 1786, 2200, reads in part:

                              b. Employees     of the State shall, without deduction  in
                         salary,   be entitled to sick leave subject to the following
                         conditions:

                              Sick leave entitlement    shall be earned at the rate of
                         eight. (8) hours for each month or fraction    of a month em-
                         ployment,    and shall accumulate    with the unused amount of
                         such leave carried     forward   each month.
                                                  p. 2980
The Hwlc>rable       W.   J.   Estelle.   Jr. , - Page      2    (H-684)



               The term “rtnpl~~yees           of the State” as used above is primarily
rcforabl,r,     in our opinion,       lo full-time,      regular   employees,        as contemplated
by article     5165a, V. T. C. S. But it is broad enough to embrace                        both part-time
employees       and temporary         employees.        See V. T. C. S.       art. 6252-8a.        The
scheme of the provision            is to afford emp~yees          one working        day credit (8 hours)
for each month of employment                [of forty (40) hours         per week]     or fraction     thereof.
See V. T. C. S. art. 5165~              As applied to part-time          employees,       the amount of
Edit     earned will be a proportionate              one.     A regular     half-time(20      hours per week)
employee      will    accrue    sick leave at the rate of four (4) hours for each month or
fraction    of a month employment.               A temporary      full-time      employee     will accrue     sick
leave on the same basis as a regular                 full-time    employee       if he consistently      works
a regular     forty (40) hour week during the time he is employed.                        A temporary       part-
time employee         is entitled to benefits       on the same basis as a regular              part-time
employee:,      i. e. , his accrued       sick leave,      if any, is calculated       at a proportionate
rate berause he works less than forty (40) hours                     per week continuously.
Compare       Attorney     General     Opinion H-86 (1973).

            Our determination       that part-time     temporary      employees      are entitled to
sick leave benefits     is based in part on the differences          between the 1973and 1975
General   Appropriation_     Act language    regarding    employee      benefits   and that of prior Acts.
Compare    Attorney    General    Opinion M-984 (1971).          Noted in Attorney        General
Opinion M -1014 (1971) were certain          provisions    in the 1971 General        Appropriations
Act that are also found in Article         V, Sections    l(d),   (0) and 6(c) of the 1973 Act, and
we believe   the “holiday”     conclusion    of M- 1014 remains        viable.    That opinion con-
cluded that part-time       employees    must be allowed       the same holidays       (with pay) as
;trr given to employees       employed    on a regular    monthly basis,        but it did not indicate
they were to receive       any pay therefor     other than the compensation,            if any, they
would ha\.c received      had the day not been a holiday.           In other words,       their holiday
Ibenefits were held to be the same as those offull-time               employees,      but their reali-
zation of them is proportionate,          depending    upon their work schedules.            Also see
Alt,orney  General    Opinions H-465 (1974),        H-408 (1974),      H-341 (1974),       H-251(194),
H-105 (1973).    and C-161 (1963).

             Since the statute makes no distinct,ion    between    temporary   and regular
employees,     we believe  temporary     full-time employees    are entitled to the same
 sick leave benefits   as are regular    full-time employees.     While your questions     re-
late :,, the 1973 Appropriat:ions    Act, the relevant   language   in the 1975 Appropri-
ations Act is substantially     the same.




                                             p. 2981
    The Honorable      W.   J.   Estelle,   Jr.    - Page   3   (H-684)



                                            SUMMARY

                             Temporary    and part-time    state employees
                             accrue  sick leave,  but part-time   employees
                             accrue  such leave on a proportionate      basis.




.i--?+PROVED:                     /




    Opinion     Committee

    jad :




                                                  p. 2982